EXHIBIT 10.10

 

CONSULTING AGREEMENT

  

This Consulting Agreement (the “Agreement”) dated this 1st day of March, 2016
between Bravatek Solutions, Inc., a Colorado corporation doing business as
Bravatek Solutions, Inc. (the “Company”) and Deborah King (the “Consultant”).

 

BACKGROUND:

 



 

A. The Company is of the opinion that the Consultant has the necessary
qualifications, experience and abilities to provide services to the Company.

 

 

 

 

B. Consultant agrees to provide such services to the Company on the terms and
conditions set out in this agreement.



 

IN CONSIDERATION OF the foregoing recitals and of the following covenants the
Company and the Consultant (individually the “Party” and collectively the
“Parties”) hereby agree:

 

Services Provided

 



 

1. Company agrees to engage Consultant to act as Company’s Chief Financial
Officer (“CFO”) and provide the Company with services (“the Services”) befitting
a CFO.



 

Term of Agreement

 



 

2. This Agreement is effective as of March 1, 2016 and will continue unless
terminated, or otherwise modified by the Parties.



   

Termination

 



 

3. Either Party may terminate this Agreement immediately in its sole and
absolute discretion. Consultant will be entitled to payment for all Services
satisfactorily performed to date of termination. Company will be entitled to
receive all Work Product completed or in progress as of the date of termination
or cancellation. Company will have no other liability arising out of
termination.



 

Compensation

 



 

4. For the Service Provided Consultant will be compensated US$7,500 monthly, on
the first business day of each month.



 

Expenses

 



 

5. Consultant will only be reimbursed for reasonable expenses pre-approved by
the Company in writing.



 

Ecrypt Technologies Consulting Agreement 



  1

   



 

CONSULTING AGREEMENT

 

Confidentiality

 



 

6. Confidential information (the “Confidential Information”) refers to any data
or information relating to the business of the Company which would reasonably be
considered to be proprietary to the Company, that is not generally known in the
industry of the Company, and the release of which could reasonably be expected
to cause harm to the Company.

 

 

 

 

7. Consultant agrees that they will not disclose, divulge, reveal, report, or
use for any purpose any Confidential Information which the Consultant has
obtained, except as authorized by the Company. This obligation will survive
indefinitely upon termination of this agreement.



 

Non-Competition

 



 

8. Other than with the express written consent of Company, which will not be
unreasonably withheld, Consultant will not during the continuance of this
agreement or within 1 year after termination be directly or indirectly involved
with a business which is in direct competition with the Company, or divert or
attempt to divert any business from the Company



 

Non-Solicitation

 



 

9. Consultant agrees that during the term of this agreement and for a period of
1 year after termination Consultant will not in any way directly or indirectly
interfere with or disrupt the Company’s relationship with its employees or
service providers.



 

Ownership or Materials and Intellectual Property

 



 

10. All intellectual property and related materials (the “IP”) including any
related work in progress that is developed or produced under this agreement will
be the sole property of the Company and its use will not be restricted in any
manner.



 

Independent Contractor

 



 

11. It is expressly agreed that Consultant is acting as an independent
contractor and not as an employee.



 

Notices

 



 

12. All notices and other communications shall be given in writing and delivered
to the Parties as follows:



 



 

To Company:

Bravatek Solutions, Inc.

2028 E Ben White Blvd, #240-2835 Austin, TX 78741

admin@bravatek.com

1.866.204.6703 (fax)

 

 

  

 

To Consultant:

Deborah King

3021 Ridge Rd., #A-16

Rockwall, 75032

dking55585@aol.com



 

Ecrypt Technologies Consulting Agreement 



  2

   



 

CONSULTING AGREEMENT

 

Indemnification

 



 

13. Each party agrees to indemnify, defend and hold harmless the other Party
against all claims, losses, liabilities and demands either Party may suffer
arising out of: any breach of the terms of this Agreement; the performance of
the Services; and any acts or omissions of either Party hereunder.



 

Modification

 



 

14. Any amendment or modification or additional obligation assumed by either
party in connection with this Agreement will only be binding if evidenced in
writing signed by each Party or its authorized representative.



 

Assignment

 



 

15. No rights or interests in the Agreement will be assigned by Consultant
(including the hiring of subcontractors to perform any part of Services) without
the prior written consent of Company.



 

Entire Agreement

 



 

16. It is agreed that there is no representation, warranty, collateral agreement
or condition affecting this agreement except as expressly provided in this
agreement



 

Severability

 



 

17. In the event that any party, article, section, paragraph, or clause of this
Agreement shall be held to be indefinite, invalid, or otherwise unenforceable,
the entire Agreement shall not fail on account thereof, and the balance of the
Agreement shall continue in full force and effect.



 

Waiver

 



 

18. No waiver of any provision of this Agreement or any right or obligation of a
party will be effective unless in writing, signed by the parties. The failure of
either party to enforce a right will not constitute a waiver.



 

Governing Law

 



 

19. This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Colorado without regard to the choice of law rules
therein, and each of the parties hereby consent to exclusive personal
jurisdiction in the state and federal courts of Colorado.



 

IN WITNESS WHEREOF the parties, intending to be legally bound, have caused this
Agreement to be executed on the dates set forth below.

 





 

       

Bravatek Solutions, Inc.

 

 

Deborah King

 

 

 

 

 

 

By: 

/s/ Thomas A Cellucci     /s/ Deborah King  

 

Thomas A. Cellucci

     

Its:

Chief Executive Officer      

 

 

 

 

 

 

Date: 3/1/16

 

 

Date: 3/1/16

 



 

Ecrypt Technologies Consulting Agreement 

 



3



 